Citation Nr: 0917549	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Providence, Rhode Island Regional Office of the Department of 
Veterans Affairs (VA).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in October 2005.  He was notified that the VCAA 
requirements applied to all elements of a claim in the April 
2006 Statement of the Case.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

The Veteran has asserted that his patellofemoral syndrome of 
the right knee was incorrectly rated at 10 percent disabling 
in January 2006.  In a November 2005 VA examination the 
Veteran complained of constant throbbing pain and reported 
that his pain prevented him from walking, climbing stairs or 
resuming his employment as a self-employed mover.  The 
examiner found the Veteran's flexion of the right knee to be 
0 to 100 degrees and his extension was 0 degrees.  

A review of the record reveals that the Veteran's last VA 
examination took place in November of 2005.  In May 2007, the 
Veteran underwent an operation to repair a right knee 
patellar tendon tear.  The available record does not indicate 
any increase or decrease in the Veteran's symptoms as a 
result of his May 2007 operation.  Accordingly, further 
development is necessary to obtain post-surgical records and 
to determine what changes, if any, the operation has made on 
the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the name, address, 
and approximate dates of any and all 
physicians who treated his right knee 
since the November 2005 VA medical 
examination.  Of particular interest 
are records from health care providers, 
both VA and non-VA who were involved in 
the Veteran's May 2007 pre and post-
operative treatment.  After he has 
signed the appropriate releases, 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic 
examination.  The examination must be 
conducted following the protocol found in 
VA's Disability Examination Worksheet for 
VA Joints (Shoulder, Elbow, Wrist, Hip, 
Knee, and Ankle), revised on April 20, 
2009, with particular emphasis on the 
effects of the right knee disorder on the 
veteran's usual occupation and daily 
activities. 

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

